UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2011 UNIVERSAL DETECTION TECHNOLOGY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 001-09327 (Commission File Number) 95-2746949 (IRS Employer Identification No.) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 248-3655 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Effective November 16, 2011, the Company changed its transfer agent. The Company will no longer utilize the services of OTR, as its transfer agent. As of November 16, 2011, Worldwide Stock Transfer LLC will perform the functions of the Company’s transfer agent.The address and telephone number of Worldwide Stock Transfer LLC is: 433 Hackensack Avenue, Level L, Hackensack, NJ 07601; telephone (201) 820-2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DETECTION TECHNOLOGY By:/s/ Jacques Tizabi Jacques Tizabi Dated: November 17, 2011 Chief Executive Officer
